                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 POWER INTEGRATIONS, INC.,
                Plaintiff,

        v.

 FAIRCHILD SEMICONDUCTOR                                      C.A. No. 12-540-LPS
 CORPORATION and FAIRCHILD
 (TAIWAN) CORPORATION,

                       Defendants.


                                  [PROPOSED] VOIR DIRE

       Plaintiff Power Integrations, Inc. and Defendants Fairchild Semiconductor Corporation

and Fairchild (Taiwan) Corporation submit the following proposed voir dire questions.

       1. This is a patent case. The plaintiff is Power Integrations, Inc., which I will
          refer to as “Power Integrations” or “PI.” The Defendants are Fairchild
          Semiconductor Corporation and Fairchild (Taiwan) Corporation; I will refer
          to the Defendants collectively as “Fairchild.” Are you familiar with Power
          Integrations or Fairchild?

       2. You may also hear in this case about ON Semiconductor, which is a company
          related to Fairchild. Are you familiar with ON Semiconductor?

       3. Are you familiar with this case or have you heard or read anything about it?

       4. Have you or anyone close to you ever worked for, had business dealings with,
          or owned stock in Power Integrations, Fairchild, or ON Semiconductor?

       5. Counsel will now introduce themselves and their clients and list the names of
          their potential witnesses. After they do so, I will ask you whether you or any
          members of your immediate family or anyone close to you know of or have
          any current or former relationship with any of the attorneys, their law firms,
          their clients, or the witnesses.

       6. Do you or any member of your immediate family or anyone close to you
          know of or have any current or former relationship with any of the attorneys,
          their law firms, their clients, or the witnesses?

       7. Do you, any relative, or close friend have education, job training, or work
          experience related to patents, electronics, engineering, circuit design,
          computer science, power supplies, power conversion, or power generation?
8. Do you, any relative, or close friend have education, job training, or work
   experience related to finance, economics, or supply chain management?

9. Do you or anyone close to you have any education, job training, or work
   experience related to patents or the legal system?

10. Do you have any beliefs or opinions concerning patents, and the effort to
    enforce patents, that might make you biased either for or against the
    enforcement of patents?

11. Have you or, to your knowledge, has your employer ever sued or been sued
    for alleged patent infringement?

12. Have you or anyone close to you ever been a plaintiff or defendant in any
    legal proceeding?

13. If you have prior experience as a juror, is there anything about that experience
    that would influence your ability to serve as a fair and unbiased juror in this
    case?

14. This case is expected to take 3 days to try, between now and November 15,
    2018. We expect to be done by the end of the day no later than Thursday,
    November 15, 2018. We will usually begin at 9:00 a.m. and end by 4:30 p.m.
    Each day we will take a morning break and an afternoon break. We will also
    take a lunch break and on all trial days the Court will provide you lunch.
    Does this schedule present any special problem for you?

15. Is there any health issue that might make it difficult for you to pay attention to
    trial testimony for sustained periods of time?

16. Is there any reason why you could not serve as a completely fair and impartial
    juror in this patent case?

17. Is there anything else that I have not asked you that you wish to bring to my
    attention that might affect your ability to serve as a juror in this case?




                                          2
